DETAILED ACTION
This Office Action is in response to an application filed on 10/22/2019. Claims 1-14 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Togawa (US 2019/0180943 A1 and Togawa hereinafter), in view of Hidaka et al. (US 2005/0133240 A1 and Hidaka hereinafter).
	Regarding claim 1, Togawa discloses an electronic device (item 10A of Fig. 2 and ¶[0060] shows and indicates electronic device 10A {multilayer ceramic electronic component}) comprising: a plurality of chip components each having a pair of end surfaces on which terminal electrodes are formed (items 12, 14, 34a 34b, 54a, 54b of Fig. 2 and ¶[0060 & 0062] shows and indicates where chip component 12 {first multilayer ceramic electronic component body} has a pair of end surfaces on which terminal electrodes 34a & 34b are formed; and where chip component 14 {second multilayer ceramic electronic component body} has a pair of end surfaces on which terminal electrodes 54a & 54b are formed); a terminal connection body connecting the terminal electrodes on one side of the chip components arranged next to each other in a parallel direction to the end surfaces (item 20 of Fig. 2 and ¶[0064] shows and indicates terminal connection body 20 {connection terminal} connecting the terminal electrode 34a of the chip component 12 and connecting the terminal electrode 54a  of the chip component 14 on one side  arranged next to each other in a parallel direction to the end surfaces); a plurality of conductive terminals (items 16, 18 of Fig. 2 and ¶[0064] shows and indicates conductive terminals 16 and 18) each including: a connection part items 62, 82 of Fig. 2 and ¶[0196-0198] shows and indicates conductive terminal 16 includes connection part 62 {first terminal bonding portion} connected with terminal electrode 34b at the end of chip component 12 and conductive terminal 18 includes connection part 82 {second terminal bonding portion} connected with terminal electrode 54b at the end of chip component 14, where chip components 12 and 14 are connected in series via the terminal connection body 20 through the connection of terminal electrode 34a of chip component 12 and connection of terminal electrode 54a of chip component 14); and a mount part facing the connection part and connected with a mount board (items 66, 86, S of Fig. 2 and ¶[0197-0198_0204 & 0206] shows and indicates where conductive terminal 16 includes mount part 66 {first mounting portion} facing connection part 62 and connected to mount board S {mounting substrate}; and where conductive terminal 18 includes mount part 86 {second mounting portion} facing connection part 82 and connected to mount board S); and a support member with insulation disposed between the connection parts, wherein the chip components are arranged so that the end surfaces face the mount board (items 22, 22f of Fig. 2 and ¶[0060_0204 & 0206] shows and indicates support member 22f {lower end surface 22f of the insulator 22} with insulation disposed between connection parts 62 and 82, where the chip components 12 and 14 are arranged so that the end surfaces face mount board S).
	Togawa discloses the claimed invention except wherein the insulation is disposed between the connection parts and the mount parts.
	Hidaka discloses wherein the insulation is disposed between the connection parts and the mount parts (items 1, 4 of Fig. 1 & items 1, 5, 6, 8 of Fig. 4C and  ¶[0035 & 0048-0049] shows and indicates where insulation 8 {packaging material} is disposed between the connection parts and the mount parts of conductive terminals 5 and 6 {lead terminals 5 and 6}, and where the connection parts of conductive terminals 5 and 6 are connected to terminal electrodes 4 {terminal sections} of the two chip components 1 {multilayer capacitors}; therefore, the electronic device of Togawa will have the support member with insulation disposed between the connection parts and the mount parts by incorporating the insulation between the connection parts and the mount parts of conductive terminals in the structure of Hidaka).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the insulation is disposed between the connection parts and the mount parts into the structure of Togawa. One would have been motivated in the electronic device of Togawa and have the insulation be disposed between the connection parts and the mount parts  in order to maintain mounting durability of conductive terminals, indicated by Hidaka in ¶[0009], while preventing shorts between adjacent conductive terminals, as partially indicated by Hidaka in ¶[0098], in the electronic device of Togawa.

	Regarding claim 2, modified Togawa discloses an electronic device, further comprising a partition member with insulation disposed between the chip components arranged next to each other in a parallel direction to the end surfaces (Togawa: Fig. 2 and ¶[0060 & 0065] shows and indicates partition member 22 {insulator} with insulation disposed between chip components 12 and 14 arranged next to each other in a parallel direction to the end surfaces).

Claims 3, 5, 7, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Togawa in view of Hidaka, as detailed in the rejection of claim 1 above, and in further view of Ito et al.  (US 2020/0098521 Al and Ito hereinafter).

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Regarding claim 3, modified Togawa discloses the claimed invention except further comprising an insulation case including a plurality of concave housing parts each having an opening part at one end.
	Ito discloses further comprising an insulation case including a plurality of concave housing parts each having an opening part at one end (items 60, 62a, 62b, 70, 72 of Fig. 1 and ¶[0039-0042] shows and indicates further comprising an insulation case 60 including a  concave housing part 70 having an opening part 62a at one end and concave housing part 72 having an opening part 62b at one end).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate further comprising an insulation case including a plurality of concave housing parts each having an opening part at one end into the structure of modified Togawa. One would have been motivated in the electronic device of modified Togawa and have the insulation case that includes a plurality of concave housing parts where each has an opening part at one end in order to protect the chip components from impacts, as partially indicated by Ito in "Background of the Invention" in ¶[0003], in the electronic device of modified Togawa.

	Regarding claim 5, modified Togawa discloses an electronic device, wherein the support member forms a bottom part of the insulation case, and the partition member forms a wall surface dividing the housing parts (Togawa:  Fig. 2 and ¶[0060_0204 & 0206] shows and indicates support member 22f; Ito: item 64 of Fig. 1 & items 70a, 72a of Fig. 3 and  ¶[0040] shows and indicates where support member bottom-64 {insulation wall} forms a bottom part of insulation case 60; Togawa: Fig. 2 and ¶[0060 & 0065] shows and indicates partition member 22 disposed between chip components 12 and 14; Ito: Fig. 1 and  ¶[0040] shows and indicates where partition 64 {wall} forms a wall surface dividing concave housing part 70 and concave housing part 72).

	Regarding claim 7, modified Togawa discloses an electronic device, further comprising a lid configured to be attached to the insulation case so as to cover the opening parts (Ito: item 60e of Fig. 1 and ¶[0039 & 0042] is understood to indicate where a lid {not shown} is configured to be attached to the insulation case 60 so as to cover the opening parts 62a and 62b of upper surface 60e).

Regarding claim 9, see the rejection of claim 7.

Regarding claim 11, modified Togawa discloses an electronic device, wherein the lid includes the terminal connection body, and the terminal electrodes on one side of the chip components arranged next to each other in a parallel direction to the end surfaces are connected by the terminal connection body in the attachment of the lid to the insulation case (Ito: Fig. 1 and  ¶[0039 & 0042] indicates where a lid {not shown}; Togawa: Fig. 2 and ¶[0060_0062 & 0064] shows and indicates terminal connection body 20,  where terminal electrodes 34a & 34b of chip component 12 on one side and terminal electrodes 54a & 54b of chip component 14 on the other side are arranged next to each other in a parallel direction to the end surfaces are connected by the terminal connection body 20; Ito:  Fig. 1 and  ¶[0039 & 0042] is understood to indicate where a lid that is not shown is configured to be attached to the insulation case 60; therefore, terminal connection body of Togawa will be attached of the lid of the insulation case of Ito).

Regarding claim 13, see the rejection of claim 11.
	
Claims 4, 6, 8, 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Togawa in view of Hidaka, as detailed in the rejections of claims 1, 2 and 3 above, and in further view of Ito.

Regarding claim 4, see the rejection of claim 3.

Regarding claim 6, see the rejection of claim 5.

Regarding claim 8, see the rejection of claim 7.

Regarding claim 10, see the rejection of claim 7.

Regarding claim 12, see the rejection of claim 11.

Regarding claim 14, see the rejection of claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yazawa et al. (US2018/0182553Al) discloses an electronic device that includes chip components, metal terminal portions, and a case.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847